ORDER PAYNE, Justice. This case comes before us on a petition for writ of certiorari and raises the same issue as that recently resolved by this Court in State v. Mann, 94 N.M. 276, 609 P.2d 609 723 (1980). The issue is whether magistrate courts can rely upon N.M.Magis.-R. Crim.P. 17(b), N.M.S.A.1978, in dismissing felony charges over which they have no trial jurisdiction. They cannot. For the reasons set forth in Mann, we reverse the Court of Appeals. The State may proceed with its prosecution of the defendants under the grand jury indictment issued against them on November 13, 1979. IT IS SO ORDERED. SOSA, C. J., and EASLEY, FEDERICI and FELTER, JJ., concur.